DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-16 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “A gas sensor”, it is unclear what applicant intends.  Specifically, there is no structure, such as a sensor or detector, capable of performing the function of a sensor that is positively recited in the claim body.  Thus, it is unclear what applicant intends to define by the term “gas sensor”.  Therefore, claim 1 is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: gas sensor.  Claims 2-16 are rejected through virtue of their dependency on claim 1.
Claim 1 recites the limitation "a plurality of first molecules doped with a plurality of second molecules, wherein each of the first molecules comprises a metal particle and a plurality of carbon chains" in lines 5-7.  Is the second molecule doped to the metal particle?  Is the second molecule doped to the carbon chain?  Or is the second molecule doping the metal particle to the carbon chain?  It is unclear as to what structure is doped with the plurality of second molecules.  Claims 2-16 are rejected by virtue of dependency on claim 1.  
Claim 10 recites the limitation “doping concentration ratio of the second molecules to the first molecules is between 1:2 and 1:100,000” in lines 1-2.  Is the ratio of the second molecule compared to the plurality of carbon chains, the metal particle, or the first molecule which comprises both?  If the second molecules ratio is greater than 1:2, how are the remaining nanoparticles doped by the second molecule?  It is unclear if the plurality of first molecules would be doped/connected/bonded. 
Claim 11 recites the limitation “doping concentration ratio of the second molecules to the first molecules is between 1:20 and 1:10,000” in lines 1-2.  Is the ratio of the second molecule compared to the plurality of carbon chains, the metal particle, or the first molecule which comprises both?  If the second molecules ratio is greater than 1:2, how are the remaining nanoparticles doped by the second molecule?  It is unclear if the plurality of first molecules would be doped/connected/bonded.
Claim 11 recites the limitation “the doping concentration ratio”  in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vossmeyer et al (US 20020132361 A1; hereinafter “Vossmeyer”). 
Regarding claim 1, Vossmeyer teaches a gas sensor (Vossmeyer; Abstract; para [20]), comprising: 
a substrate (Vossmeyer; para [32, 152]; Fig. 8; substrate 15); 
a plurality of electrodes formed on the substrate (Vossmeyer; para [31, 152]; Fig. 8; interdigitated electrodes 16); and 
a metal layer formed on the substrate and the electrodes (Vossmeyer; para [31, 152]; Fig. 8; On the substrate is deposited a nanoparticle film 17, which covers the electrode structures 16), wherein the metal layer comprises a plurality of first molecules doped with a plurality of second molecules (Vossmeyer; para [152]; Fig. 8; deposited a nanoparticle film 17…figure shows the nanoparticles 3 interlinked through linker molecules 12 thereby forming a nanoparticle network), wherein each of the first molecules comprises a metal particle and a plurality of carbon chains connected to a surface of the 

    PNG
    media_image1.png
    396
    810
    media_image1.png
    Greyscale

Image 1. Examiner interprets that the linker molecules comprises both the first molecule with the nanoparticles (Vossmeyer; para [41]) and plurality of carbon chains (Vossmeyer; para [47, 119]; selectivity-enhancing unit) and the second molecule with the conjugated structure (Vossmeyer; para [53, 54]). 
Regarding claim 2, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the metal particle in the first molecules comprises Au, Ag, Cu, Sn, Pd, Pt, Ni, Co, or Al (Vossmeyer; para [67]; 
Regarding claim 3, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein a number of carbon atoms in the carbon chains in the first molecules are between 6 and 24 (Vossmeyer; para [54]; the linker molecule may carry a hydrogen atom or a small alkyl group, preferably comprising 1 to 8 carbon atoms).
Regarding claim 4, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the carbon chains in the first molecules are connected to the surface of the metal particle through an anchor unit (Vossmeyer; para [43]; Fig. 4a-c; In order to establish a stable nanoparticle network, the linker unit of the linker molecule has to bind to the surface of the nanoparticle).
Regarding claim 5, Vossmeyer teaches the gas sensor as claimed in claim 4, wherein the anchor unit comprises an S atom, a P atom, or an N atom (Vossmeyer; para [43]; Fig. 4a-c).  Examiner indicates that an S atom binds to the surface of the nanoparticle. 
Regarding claim 6, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the second molecules comprise a nitrogen-containing cyclic conjugated structure, a sulfur-containing cyclic conjugated structure, or a cyclic conjugated structure with double bonds (Vossmeyer; para [59]; Image 1; directing unit is a ring system comprising 4 to 18 carbon atoms which may be aromatic or non-aromatic and in which up to four carbon atoms of the ring system may be sustituted by a heteroatom, independently selected from the group consisting of O, N, S).
Regarding claim 7, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the second molecules comprise a nitrogen-containing cyclic conjugated structure modified by functional groups, a sulfur-containing cyclic conjugated structure modified by functional groups, or a cyclic conjugated structure with double bonds modified by functional groups (Vossmeyer; Image 1; examiner indicates that the X1-4
Regarding claim 9, Vossmeyer teaches the gas sensor as claimed in claim 1, distances between the first molecules are increased by the conjugated structure of the second molecules (Vossmeyer; para [48]).
Regarding claim 10, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein a doping concentration ratio of the second molecules to the first molecules is between 1:2 and 1:100,000 (Vossmeyer; para [16, 96, 119]; Fig. 3i, 4a; the directing units form two selectivity-enhancing units which are binded to the surfaces of nanoparticles 3).
Regarding claim 12, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the first molecules are physically mixed with the second molecules (Vossmeyer; para [137]).  Examiner indicates that Vossmeyer teaches the steps to coat the Au nanoparticles, thus the limitation is met. 
Regarding claim 13, Vossmeyer teaches the gas sensor as claimed in claim 7, wherein the first molecules form covalent bonds with the second molecules (Vossmeyer; para [16]; The nanoparticles are interlinked by linker molecules. These linker molecules comprise a molecule back-bone and are at least bifunctional, i.e. they comprise at least two linker units that bind to the surface of a nanoparticle. Binding can be achieved e.g. through covalent binding).
Regarding claim 14, Vossmeyer teaches the gas sensor as claimed in claim 13, wherein the metal particle in the first molecules forms covalent bonds with the functional groups in the second molecules (Vossmeyer; para [54]; the directing unit is just a covalent bond connecting the selectivity-enhancing unit and the fine-tuning unit with one another).
Regarding claim 15, 
Regarding claim 16, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein target gases detectable by the gas sensor comprise amine gases, nitrogen oxide gases, or explosive gases (Vossmeyer; para [147]; test-gas vapors were used toluene, 1-propanol, and acetone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vossmeyer in view of Yan et al (US 20190072530 A1; hereinafter “Yan”). 
Regarding claim 8, Vossmeyer teaches the gas sensor as claimed in claim 7, with the second molecules modified by functional groups. 
Vossmeyer does not teach the functional groups comprise heterocyclic compounds.
However, Yan teaches an of carbon dioxide sensing compounds (Yan; Abstract) comprising a nitrogen-containing cyclic conjugated structure modified by functional groups, a sulfur-containing cyclic conjugated structure modified by functional groups, or a cyclic conjugated structure with double bonds modified by functional groups (Yan; para [34]; compounds of phthalocyanine and metal phthalocyanine; examiner indicates that phthalocyanine is an aromatic compound and Vossmeyer teaches the directing unit may be aromatic unit in para [53]) wherein the function groups comprise heterocyclic compounds (Yan; para [41-45]; Formula (Ib)).  It would have been obvious to one of ordinary skill in the art to have modified the functional group of Vossmeyer to comprise heterocyclic compounds as taught by Yan, because Yan teaches that phthalocyanine has good processability , thermal stability , tunability , and high selectivity (Yan; para [8]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vossmeyer. 
Regarding claim 11, Vossmeyer teaches the gas sensor as claimed in claim 1, with the first and second molecules.  Vossmeyer does not teach doping concentration ratio of the second molecules to the first molecules is between 1:2 and 1:100,000.  Vossmeyer teaches that the multiple nanoparticles with several linker units is advantageous because the attachment strength to the nanoparticle surface 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798